[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION ON THE ISSUE OF VACATION PAY
In its memorandum of decision dated November 2, 1998, this court addressed the issue of vacation pay accrued between the period from January 1, 1996 through March 31, 1996, a total of three days. The court concluded from the facts found that the plaintiff was not entitled to penalties claimed under Section 31-72 of the Connecticut General Statutes. However, the court did not resolve the issue of whether the plaintiff should be paid for the vacation days accrued in those three months.
EWI was surprised when weeks after the plaintiff left their employ, he made claim for the first time for three accrued vacation days for the period from January 1, 1996 through March 31, 1996; EWI, nonetheless, was prepared to pay it. This in spite of the fact that in those three months the plaintiff was allowed to use unlimited time during the work day on his personal business which involved work on his resume, use of office staff and equipment, going out on job interviews and in general engaging in job hunting activities. CT Page 1830-av
EWI was prepared to pay for those three days since there was no official record of the time the plaintiff used for his personal pursuits. However, before this happened the plaintiff changed his vacation pay demand to encompass the time from his termination through the entire period covered by his complaint.
This court is satisfied from the facts found that the plaintiff more than used up any accrued vacation time which was due him for this three month period. Accordingly, this court concludes the defendant does not owe the plaintiff any accrued vacation time payment.
Hennessey, J.